DETAILED ACTION
This action is pursuant to the claims filed on January 15, 2021. Currently claims 1-8 are pending with claims 1, 3, and 4 amended. Below follows a complete first action on the merits of claims 1-8. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the drawings overcome the previous drawing objection. 
Applicant’s amendments to the claims overcome the previous claim objection.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al (US PGPUG: 2014/0378892) in view of Jaroslav Jánský et al “Stimulation of the discharge propagation in capillary tube in the air at atmospheric pressure”, 2010 J. Phys. D: Appl. Phys. 43 395201; further in view of Koo et al (US PGPUB: 2011/0101862). 
Regarding independent claim 1, Keidar discloses a system (Figures 1-3: 100) for treatment of an area having cancerous cells ([0007]), comprising: 
a cold atmospheric plasma delivery device (120; [0021]) comprising: 
a housing (121) having a channel within said housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2), said channel having an entry port (107) for connecting said channel to a source of gas (106; [0025]) and an exit port (129; [0025]) for gas flowing through said channel; 
a first electrode (126) within said channel (see figure 2; [0022]); 
a second electrode (128) around the outside of said housing (see figure 2; [0024] “an annular outer ring electrode 128”); and 
a tube (123) connected to said exit port (see figure 2; [0025]), wherein said first electrode does not extend into said tube (see Figure 2 which display first electrode 126 not extending into tube 123).
While Keidar discloses a tube, Keidar does not explicitly disclose the tube is a capillary tube, said capillary tube having an inner radius not exceeding 254 µm.
However, Jánský discloses a plasma discharge device comprising a capillary tube for discharging plasma (abstract). The capillary tube comprises an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13; note a 100 µm radius is less than 254 µm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have 
Further, while Keidar discloses a second electrode around the housing, Keidar does not explicitly disclose the second electrode is grounded. 
However, Koo discloses a plasma device (Fig, 1-2D; abstract; [0062]). The device comprises an inner electrode (22) and an outer electrode (23). Koo discloses that either in the inner or outer electrode (22, 23) can act as the neutral or return electrode (i.e. grounded) ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Keidar to incorporate the grounded electrode of Koo. This configuration provides the benefit of facilitating RF energy coupling to drive plasma generation ([0077]). 
Regarding dependent claim 2, in view of the combination of claim 1, Keidar further discloses further comprising: a controller (104) adapted to control a flow rate of gas flowing from a gas source (106) into said channel ([0025] refers to gas controller as integrated to controller 104) and to control a size of a plasma jet exiting said capillary tube ([0024]- [0025] refer to the controller controlling the voltage, frequency, and flow rate of gas applied to the device, therefore necessarily controlling the size of the plasma jet exiting).
Regarding independent claim 3, Keidar discloses a system (Figures 1-3: 100) for treatment of an area having cancerous cells ([0007]), comprising: 
a source of inert gas (106; [0026]); 
a source of electrical energy (102); 
a cold atmospheric plasma delivery device (120; [0021]) comprising: 
a housing (121) having a channel within said housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2) connected to said source of inert gas (see figure 2 which displays connection between housing 121 and gas source 106), said channel having an entry port (107) for connecting said channel to said source of inert gas ([0025]) and an exit port (129; [0025]) for gas flowing through said channel and said channel having a diameter greater than 1mm (refer to figure 2 and [0026] which refers to the distance between electrode 126 and 128 (which is the distance at that point in the channel of housing 121) is 5-10 mm, which is greater than 1 mm); 
a first electrode (126) within said channel (see figure 2; [0022]), said first electrode being connected to said source of electrical energy ([0024]), wherein electrical energy applied to said first electrode plasmatizes gas within said channel ([0026]); 
a second electrode (128) outside of said channel (see figure 2; [0024]); and 
a tube (123) connected to said exit port and said tube directs plasmatized gas flowing out of said exit port onto a target ([0026]), wherein said first electrode does not extend into said tube (see Figure 2 which display first electrode 126 not extending into tube 123).
While Keidar discloses the use of a tube to direct the flow of plasmatized gas, Keidar does not explicitly disclose wherein said tube has a diameter less than 500 µm
However, Jánský discloses a plasma discharge device comprising a capillary tube for discharging plasma (abstract). The capillary tube comprises an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13; note a 100 µm radius is equivalent to a 200 µm diameter, which is less than 500 µm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tube of Keidar to incorporate the capillary tube having a diameter less than 500 µm as disclose by Jánský. This configuration is utilized because the propagation phases are much faster in a capillary tube (p. 12, col. 1, lines 17-18), thereby improving the efficiency of the device by increasing the electron density, electric field, and reactivity of the discharge (p. 12, col. 1, lines 18-21). Additionally, Jánský discloses that a 100 µm radius corresponds to a typical radii of plasma discharge devices (p. 2, col. 2, lines 10-13). 
Regarding dependent claim 4, in view of the combination of claim 3, Keidar further discloses further comprising: a controller (104) adapted to control a flow rate of gas flowing from said gas source into said channel ([0025] refers to gas controller as integrated to controller 104) and to control a size of a plasma jet exiting said capillary tube ([0024]- [0025] refer to the controller controlling the voltage, frequency, and flow rate of gas applied to the device, therefore necessarily controlling the size of the plasma jet exiting).
Regarding dependent claim 5, in view of the combination of claim 3, Keidar further discloses wherein said inert gas comprises helium ([0026]).
Regarding dependent claim 6, in view of the combination of claim 3, Keidar further discloses wherein said target comprises cancerous cells
Regarding dependent claim 7, in view of the combination of claim 3, Keidar further discloses wherein said target comprises a medium ([0041] refers to applying cold plasma treatment to cells in DEM medium; see also ‘media’ in figure 2).
Regarding independent claim 8, Keidar discloses a method of eradicating cancerous cells in an area ([0026]), the method comprising: 
generating a cold atmospheric plasma in a channel within the housing ([0022] refers to the central portion of body 121, interpreted as channel; see also figure 2; where [0026] and figure 2 disclose the discharge area in channel 121 where cold plasma is generated); 
directing said cold atmospheric plasma at the area having cancerous cells ([0007], [0026] refer to treating cancerous cells using cold plasma) via a tube (123; [0025]-[0026); and 
controlling the flow rate and size of a plasma jet exiting the tube to the cancerous cells ([0024]- [0025] refers to gas controller as integrated to controller 104 and the controller controlling the voltage, frequency, and flow rate of gas applied to the device, therefore necessarily controlling the size of the plasma jet exiting the tube 123).
While Keidar discloses a tube, Keidar does not explicitly disclose the tube is a capillary tube having an inner diameter not exceeding 254 µm.
However, Jánský discloses a plasma discharge device comprising a capillary tube for discharging plasma (abstract). The capillary tube comprises an inner radius of about 100 µm (abstract; p. 2, col. 2, lines 10-13; note a 100 µm radius is less than 254 µm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tube of Keidar to incorporate the capillary tube and diameter of Jánský. This configuration is utilized because the propagation phases are much faster in a capillary tube (p. 12, col. 1, lines 17-18), thereby improving the efficiency of the device by increasing the electron . 
Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. 
Specifically Applicant argues “Applicant respectfully disagrees with the Examiner’s characterization of the field of Janksy et al and the field of the present invention, The Examiner asserts that “Janksy et al. is directed to the field of endeavor of cold atmospheric plasma devices and pertinent to the problem of effective ejecting a plasma to the target. This statement is an overbroad simplification of the fields of the invention” (Remarks, p. 8). This is not persuasive. 
In response to applicant's argument that Jánský is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In the instant case, Jansky is clearly in the field of plasma devices as outlined in the abstract. One of ordinary skill in the art would reasonably look to Jansky, in the field of plasma devices, even if it addresses a different problem than that of the applicant (MPEP 2141.01(a)(I)). This is especially true as US PGPUB: 2011/0101862 to Koo explicitly discloses that “Plasma devices have a broad applicability to provide alternative solutions to industrial, scientific, and medical needs” ([0006). This displays that field of plasma devices extends to both industrial 
Applicant further argues that Jánský discloses the electrode within the capillary tube which is different than the claim invention (Remarks, p. 9-10). It is noted that the rejection of claims 1, 3, and 8 are based on a combination of references. Keidar explicitly discloses a first electrode that does not extend into a tube (outlined above). Jansky was simply used to modify the tube of Keidar to be a capillary tube. Thus, the combination of Keidar and Jansky disclose the first electrode not extending into the capillary tube. 
Examiner notes Applicant has not provided additional arguments for claims 2 and 4-7 and thus the rejections are tenable for same reasons as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794